COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 IN RE
                                                  §               No. 08-08-00335-CV

 JOE ROWE,                                        §             An Original Proceeding

                                                  §                   in Mandamus
 RELATOR
                                                  §

                                                  §

                                 MEMORANDAUM OPINION

                        ON PETITION FOR WRIT OF MANDAMUS

       Relator, Joe Rowe, asks this Court to issue a writ of mandamus against the Honorable

George E. Grubb, Judge of the County Court of Jeff Davis County, in order to compel Judge

Grubb to grant Relator’s plea to the jurisdiction. Relator has also filed a motion seeking

emergency relief. In order to be entitled to mandamus relief, a relator must meet two

requirements. First, the relator must show that the trial court clearly abused its discretion. In re

Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the

relator must demonstrate he has no adequate remedy by appeal. Id. at 135-36. Based on the

petition and record before us, we are unable to conclude that Relator is entitled to the relief

requested. Accordingly, we deny mandamus relief. See TEX .R.APP .P. 52.8(a). Further, we deny

the motion seeking emergency relief. See TEX .R.APP .P. 52.10.



December 3, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice
Before Chew, C.J., McClure, and Rivera, JJ
Rivera, J., Not Participating




                                             -2-